Eberly, J.
This is a companion case to Schulz v. Dixon County, ante, p. 549, 279 N. W. 179. It was submitted at the same time the Dixon county case was heard by this court, without argument. It is a taxpayers’ proceeding wherein the relief claimed was similar in all respects to that applied for in the Dixon county case. The county board of equalization of Thurston county denied the claims presented. The taxpayers thereupon appealed to the district court for Thurston county. The defendant county demurred generally to the petition, which was overruled. Defendant thereupon refused to plead further, and the trial court entered findings and judgment sustaining the claims of the taxpayers. The bill of exceptions, duly settled and allowed, discloses that “there was no evidence offered on behalf of the plaintiffs, either oral or documentary.” A discussion of the matters of practice presented by the able briefs filed by the parties *559would serve no good purpose at the present time. The claims of the taxpayers in this case are foreclosed and determined adversely to them by Schulz v. Dixon County, ante, p. 549, 279 N. W. 179, and this case is ruled by that opinion. The action taken by the district court for Thurston county was therefore erroneous.
The judgment of the district court is reversed and the cause and proceedings dismissed.
Reversed and dismissed.